     Case 4:20-cv-00957-SDJ Document 3 Filed 12/17/20 Page 1 of 1 PageID #: 137




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.                  §
                                            §
v.                                          §   CIVIL NO. 4:20-CV-957-SDJ
                                            §
GOOGLE LLC                                  §
           .
                                       ORDER

         Before the Court is Plaintiffs’ Motion for Leave to File Unredacted Complaint

Under Seal. (Dkt. #2). Having considered its merits, the Court concludes that the

motion should be GRANTED.

         It is therefore ORDERED that Plaintiffs’ Motion for Leave to File Unredacted

Complaint Under Seal, (Dkt. #2), is GRANTED. Plaintiffs’ unredacted complaint

shall be filed under seal.

               So ORDERED and SIGNED this 17th day of December, 2020.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE
